Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 9, 2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patrick Muffo on September 1, 2021.

The application has been amended as follows: 
1.	(Currently Amended) A recoating unit for equipping and/or retrofitting a device for producing a three-dimensional object by selectively solidifying, layer by layer, a building material in powder form, wherein the device comprises a recoater that can be moved across a such that the angle between the first direction and the second direction is between 15 and 210 degrees, the recoating unit comprising:
a first recoating blade and a second recoating blade spaced apart from each other in the first direction, the first recoating blade and the second recoating blade being configured to spread the building material to a uniform powder layer on the build area, the first recoating blade and the second recoating blade confining a receiving space for receiving the building material in powder form; and
	a partition wall arranged in the receiving space between the first recoating blade and the second recoating blade and at a distance to the first recoating blade and the second recoating blade in the first direction and dividing the receiving space for the building material into a first chamber delimited by the first recoating blade and the partition wall and a second chamber delimited by the second recoating blade and the partition wall, the partition wall extending below the first and second recoating blades;
	wherein, when the recoating unit moves in the first direction, the second recoating blade is a trailing recoating blade which is behind the first recoating blade and the recoating unit is configured to receive building material in the second chamber that is a trailing chamber in the first direction, and when the recoating unit moves in the second direction, the first 
wherein the recoating unit is configured to spread the building material received in the trailing chamber to a uniform layer by the trailing recoating element associated with the trailing chamber. 
9-13.	(Cancelled)
14.	(Currently Amended) A recoating unit for equipping and/or retrofitting a device for producing a three-dimensional object by selectively solidifying, layer by layer, a building material in powder form, wherein the device comprises a recoater that can be moved across a build area for applying a layer of the building material to the build area and a solidification device for selectively solidifying the applied layer at positions that correspond to a cross-section of the object to be produced, and the device is configured and/or controlled to repeat the steps of applying and selectively solidifying until the object is completed, wherein the recoating unit comprises:
a first recoating blade and a second recoating blade spaced apart from the first recoating blade in a first direction of movement of the recoating unit, the first recoating blade and the second recoating blade each being configured to spread the building material to a uniform powder layer on the build area, the first recoating blade and the second recoating blade confining a receiving space for receiving the building material in powder form; and
a partition wall that is arranged in the receiving space between the first recoating blade and the second recoating blade and dividing the receiving space for the building material into a 
wherein, when the recoating unit moves in the first direction of movement, the first chamber is located ahead of the second chamber and the recoating unit receives building material in the second chamber that is a trailing chamber in the first direction of movement and spreads the building material received in the second chamber to a uniform layer by the second recoating blade that delimits the second chamber; and 
when the recoating unit reverses its direction to move in a second direction of movement opposite to the first direction of movement, the second chamber is located ahead of the first chamber and the recoating unit receives building material in the first chamber that is the trailing chamber in the second direction of movement and spreads the building material received in the first chamber to a uniform layer by the first recoating blade that delimits the first chamber.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1 and 14 recite “the partition wall extending below the first and second recoating blades.”  
The prior art lacks a rationale to modify Todorov (US 2018/0354190) in view of Buller (US 2015/0367415) such that the central structure of Todorov would extend lower than recoating blades on either side. The prior art lacks an alternative combination of references to teach or suggest each and every element of claims 1 and 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744